Citation Nr: 1023005	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-40 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post anterior cruciate ligament repair with lateral release 
of the right knee, with degenerative joint disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected status post anterior cruciate ligament 
repair with lateral release of the right knee, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to February 
1999.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified in support of these claims before the 
undersigned Veterans Law Judge during a hearing held in 
Washington, D.C. in August 2007.  This case was previously 
before the Board in October 2007 and April 2009, wherein it 
was remanded for additional development and due process 
considerations.  The case was returned to the Board for 
appellate consideration.   

The issues of entitlement to service connection for reflex 
sympathetic dystrophy and entitlement to the reopening of a 
previously denied claim for service connection for residuals 
of a right wrist injury have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
status post anterior cruciate ligament repair with lateral 
release of the right knee, with degenerative joint disease 
has been manifested by complaints of pain and limitation of 
motion, but without instability.

2.  Degenerative disc disease of the lumbar spine was not 
shown during service or within the first post-service year, 
or was not shown to be related to a service-connected 
disability; the most probative evidence indicates that the 
Veteran's current lumbar spine disorder is not causally 
related to his active service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post anterior cruciate ligament repair 
with lateral release, right knee, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5262 (2009).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in active service and is not proximately due to, or 
the result of service connected lumbar spine disorder. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letters, dated in February 2004, 
November 2007, and June 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's claims 
for an increased disability evaluation and service 
connection, as well as the legal criteria for entitlement to 
such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the November 2007 and June 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that was the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
However, the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication and 
the appellant's claim was readjudicated thereafter.  As such, 
the appellant has not been prejudiced and there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of evaluating the disabilities at issue. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The Veteran receives a 10 percent disability rating for his 
status post anterior cruciate ligament repair with lateral 
release of the right knee, with degenerative joint disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis pursuant to Diagnostic 
Code 5003.  Diagnostic Code 5003 states that degenerative 
arthritis, substantiated by x-ray findings, is to be 
evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
knee, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative joint disease without limitation 
of motion are not for application.  

The Veteran's right knee disability is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  
According to Diagnostic Code 5260, a noncompensable rating is 
assigned when leg flexion is limited to 60 degrees and a 10 
percent rating is assigned when leg flexion is limited to 45 
degrees.  A 20 percent rating requires leg flexion limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is warranted when leg extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted when leg 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
status post anterior cruciate ligament repair with lateral 
release of the right knee, with degenerative joint disease, 
the objective clinical evidence of record, throughout the 
rating period on appeal, does not show that the Veteran has 
flexion limited to 30 degrees or extension limited to 
15 degrees.  His range of motion far exceeds these respective 
limits.  Indeed, the medical evidence of record clearly 
indicates that he has essentially continuously had full 
extension to no less than 3 degrees, and that his flexion, at 
worst, and fully acknowledging his pain, is still to at least 
110 degrees, including at his most recent, July 2009 VA 
examination.  VA considers "full" range of motion for the 
knee to be from 0 to 140 degrees (full extension to full 
flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no 
objective clinical indication, however, that he has 
additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  In 
this regard, the Board points out that the Veteran's May 
2004, June 2008, and July 2009 VA examinations were negative 
for objective evidence of incoordination, subluxation, 
weakness, abnormal movement, or deformity, although he 
reports experiencing pain and there was mild hypertrophy of 
the right knee.  Likewise, there was no objective evidence of 
any neurovascular symptoms and he had full motor strength.  
Similarly, the Veteran has pain and tenderness in his right 
knee, but he does not have overall moderate impairment of his 
tibia and fibula, significant limitation of motion, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5257, 5262.

The Board has also considered whether he has additional 
functional loss - beyond that objectively shown - due to 
his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the July 2009 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use and a loss of 3 degrees motion due to pain, 
but found that there was no additional weakness, 
fatigability, incoordination, or lack of endurance.  As a 
result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his status post anterior cruciate 
ligament repair with lateral release of the right knee, with 
degenerative joint disease, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence against the Veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, including as due to his 
service-connected right knee disability.  38 C.F.R. § 3.102.  

The Veteran alleges that his lumbar spine disability is 
causally related to his in-service 1996 motor vehicle 
accident or, in the alternative, was caused or aggravated by 
his service-connected right knee disability.  The Board 
acknowledges that the Veteran's service treatment records 
confirm that he experienced low back pain and soreness, 
diagnosed as muscle strain of the low thoracic and lumbar 
spines at the time of his August 1996 motor vehicle accident, 
but points out that this was acute and resolved with 
treatment.  Likewise, subsequent service treatment records 
were negative for any complaints, treatment, or diagnoses of 
a lumbar spine disorder.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

Furthermore, the first post-service documentation of a lumbar 
spine disability is not until 2003, when the Veteran was 
diagnosed with degenerative disc disease of L5-S1; the 
evidence did not show that the Veteran was diagnosed with a 
lumbar spine disorder within one year of leaving service.  
Accordingly, the Board cannot conclude that a chronic lumbar 
spine disorder is shown to have begun during service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 
38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  However, in a 
December 2007 VA examination report, a VA examining physician 
found that the Veteran's lumbar spine disability was not 
likely to be causally related to the Veteran's military 
service, as the gap in time between the Veteran's 1996 back 
injury and his post-service treatment for his lumbar spine in 
2003 is inconsistent with a chronic back disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Moreover, the 
July 2009 VA examiner found that the Veteran's lumbar spine 
disability was not likely to be causally related or 
aggravated by the Veteran's service-connected right knee 
disability; the VA examiner noted that the Veteran does not 
have instability of the right knee, and that prior 
evaluations of the Veteran's right knee indicated that he 
experienced right knee pain, but made no association to his 
lumbar spine disability.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"

The Board finds that the December 2007 and July 2009 VA 
examinations must be given great probative weight because the 
opinions were based on a review of the entire record and full 
examination, as well as accompanied by an explanation of the 
rationale.  The VA examination reports concluded, with a 
clear basis and rationale, that there was no evidence that 
the Veteran's lumbar spine disability was related to the 
Veteran's military service, including his service-connected 
right knee disability.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining 
is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to offer an opinion regarding 
any causal relationship between his lumbar spine disability 
and his active service, including his service-connected right 
knee disability.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected status post anterior cruciate ligament 
repair with lateral release of the right knee, with 
degenerative joint disease, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating higher than 10 percent for 
status post anterior cruciate ligament repair with lateral 
release of the right knee, with degenerative joint disease is 
denied.

The claim for service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected status post anterior cruciate ligament 
repair with lateral release of the right knee, with 
degenerative joint disease, is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


